Citation Nr: 0612366	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  02-08 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Whether new and material evidence has been received to reopen 
the claim for service connection for posttraumatic stress 
disorder (PTSD).

Whether new and material evidence has been received to reopen 
the claim for service connection for dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to February 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and June 2002 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas which denied the 
benefits sought on appeal.

The Board notes that a claim to reopen the issue of 
entitlement to service connection for dental trauma was 
denied in an unappealed June 1995 rating decision.  An August 
1999 Board decision denied service connection for PTSD.

In the March 2002 and June 2002 rating decisions, the RO 
appears to have found that new and material evidence had been 
submitted to reopen claims of entitlement to service 
connection for dental trauma and PTSD.  The RO then denied 
the claims on the merits.  The Board, however, is required to 
independently consider whether the veteran has submitted new 
and material evidence warranting the reopening the claims 
before considering either claim on the merits.  Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).  As such, the issues in 
appellate status are as listed hereinabove.


FINDINGS OF FACT

1.  In August 1999, the Board denied entitlement to service 
connection for PTSD.  

2.  The evidence associated with the claims file subsequent 
to the August 1999 Board decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD.

3.  By rating decision in June 1995, the RO declined to 
reopen a claim of entitlement to service connection for 
dental trauma.  The veteran was notified of the decision but 
did not initiate a timely appeal therefrom.

4.  The evidence associated with the claims file subsequent 
to the June 1995 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for dental trauma.

5.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate the 
veteran's report of in-service stressors upon which a 
diagnosis of PTSD was based.

6.  The veteran did not sustain dental trauma in service, and 
he does not have a dental disorder for compensation or 
treatment purposes.


CONCLUSIONS OF LAW

1.  The Board's August 1999 decision, denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2005).

2.  The evidence submitted since the August 1999 Board 
decision denying entitlement to service connection for post 
traumatic stress disorder is new and material.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  The June 1995 rating decision declining to reopen the 
claim of entitlement to service connection for dental trauma 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2005).

4.  The additional evidence presented since the June 1995 
rating decision is new and material.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

5.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).

6.  Claimed dental trauma was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 1712, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326, 3.381, 4.150, 17.161 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.   Second, under 38 U.S.C.A. § 5103(a), VA has 
a duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the April 2002 
statement of the case, and in July 2003 and February 
2004 correspondence, amongst other documents considered 
by the Board, fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  That 
failure is harmless because the preponderance of the 
evidence is against the appellant's claim for service 
connection, and any questions as to the appropriate 
disability rating or effective date to be assigned are 
moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, while notice was 
provided to the appellant after the rating decisions in 
question, the content of the notices provided to the 
appellant fully complied with the requirements of that 
statute.  Thereafter, the veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  All identified and 
available evidence has been obtained, including all relevant 
treatment records and examination reports.  The record does 
not suggest that there is pertinent evidence that is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duties under the VCAA.   

II.  New and material evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett.  If the Board finds that new and 
material evidence is not offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection for PTSD was denied in an August 1999 
Board decision., but the appellant did not appeal. 

Further, a claim to reopen the issue of entitlement to 
service connection for dental trauma was denied in a June 
1995 rating decision.  The veteran was notified of the 
decision and of his appellate rights with respect thereto, 
but did not appeal.  

Evidence received after the August 1999 Board decision 
included a statement submitted by the veteran detailing the 
death of a fellow soldier [redacted].  In addition, it 
appears that the veteran's claim for service connection for 
dental trauma was reopened because it was initially denied by 
the RO because the claim advanced was not well grounded.  

The Board agrees with the RO's decision to reopen the 
appellant's claims.  38 C.F.R. § 3.156 (2005).  Accordingly, 
the Board will proceed to the merits of each claim.

III.  Service connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 

If, however, it is determined that a veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

In this case, the service records do not show the veteran 
engaged in combat.  Thus, his assertions of service stressors 
are not sufficient to establish that they occurred; rather, 
his stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f).

A.  PTSD

Background

The service medical records show no complaints of, diagnosis 
of or treatment for any mental disorder while the veteran was 
on active duty.

Review of the service personnel records shows that the 
veteran served in Korea from February 1980 to February 1981.  
His military occupational specialty (MOS) was infantryman.  
He did not receive any awards or decorations denoting 
participation in combat.

The reports of VA examinations conducted in March 1984 did 
not include any pertinent findings.

A stressor statement was received at the RO in June 1995.  
The veteran reported while stationed in Korea he was assigned 
to C Company, 1st Battalion /17th Infantry Regiment/Second 
Division.  The veteran reported that in October 1980, a 
Captain [redacted] had ordered a weapons platoon out on 
patrol.  The veteran did not indicate that he was a member of 
the weapons platoon.  When the Captain saw the weapons 
platoon returning from its mission, he mistakenly thought the 
platoon was an enemy attack and commenced firing.  
Eventually, North Koreans on the other side of the border 
began to fire at the weapons platoon also.  The firing lasted 
for 30 minutes.  No U. S. troops were injured.  The veteran 
reported that after the incident, the Captain was reduced in 
rank to private.  The veteran alleged that the military 
covered the incident up.

VA outpatient treatment and hospitalization records have been 
associated with the claims file.  In an October 1996 record 
it was noted the veteran reported he had witnessed the murder 
of four black soldiers by a "racist" white Captain.  The 
veteran refused to give specific dates or details of the 
incident.  He alleged the incident was covered up by the 
military.  The pertinent assessment was rule out post 
traumatic stress syndrome (PTSS) versus malingering.  

On a separate clinical record dated in October 1996, the 
notation was made that the veteran attributed his PTSD like 
symptoms to a fire fight that occurred in Korea.  The Axis I 
assessments were consider major depression versus PTSD; 
consider organic personality disorder secondary to traumatic 
brain injury suffered in a motor vehicle accident; and 
consider malingering.  

A January 1997 treatment record included an Axis I diagnosis 
of depressed adjustment disorder; rule out alcohol induced 
mood disorder; PTSD symptoms.

The report of a November 1996 VA PTSD examination has been 
associated with the claims file.  The veteran informed the 
examiner that "being nearly assassinated in the military" was 
stressful.  He also indicated that the fire fight incident in 
Korea caused him bitterness.  He reported that there were 
witnesses to the event but refused to give their names as 
that would "allow the government to interfere."  Eventually 
he provided the name of "Sergeant [redacted]" who was acting first 
sergeant and platoon leader at the time of the fire fight in 
Korea.  The Axis I diagnosis was anxiety disorder not 
otherwise specified with post-traumatic stress symptoms 
(provisional).  The examiner noted that the Axis I diagnosis 
was provisional as verification of the veteran's stressor 
experience was still being sought.

A letter dated in January 1997 with attachments from the U. 
S. Army and Joint Services Environmental Support Group (ESG) 
is of record.  ESG transmitted a unit history for the 17th 
Infantry Regiment.  The unit history did not mention the 1980 
incident in Korea described by the veteran.  No U. S. 
casualties occurred in Korea in 1980.  Additionally, the U. 
S. Army Court of Military Review had no record of the court 
martial of a Captain "[redacted]" or "[redacted]."

The veteran submitted an additional stressor statement on the 
back of a VA Form 21-527 in June 1997.  He alleged that 
during basic training at Fort Dix, New Jersey in August 1979, 
he witnessed two drill sergeants kill a soldier.  The two 
sergeants purportedly threatened the rest of the soldiers 
with death if they talked of the incident.

A statement in support of claim dated in November 1997 was 
submitted by the veteran.  He reported that private "[redacted]" 
was the name of the man killed at Fort Dix by a drill 
instructor.  The sergeant allegedly kicked and beat the man 
to death. He reported that [redacted] and [redacted] had 
knowledge of the incident.

In December 1997, the veteran submitted a newspaper article 
dated in June 1979 which showed that a congressman had 
charged the Army with extreme negligence for its handling of 
trainee abuse complaints at Fort Dix.  Witnesses were noted 
to have described cases of violent beatings of trainees the 
previous summer by drill sergeants.

In June 1998, ESG, now renamed the U. S. Armed Services 
Center for Research of Unit Records, wrote to the RO 
informing it that available casualty data did not list a 
"Private [redacted]" as killed in 1979.  Additionally, the U. S. 
Army Crime Records Center was unable to document the death of 
a "Private [redacted]" at Fort Dix, New Jersey, in 1979.

VA treatment records show that in February 2002, the veteran 
was seen in the emergency room and admitted to psychiatry.  
The veteran reported a head injury due to a car accident in 
2000 and has had headaches since.  It was noted that the 
veteran had four prior admissions with a multitude of 
diagnoses but not PTSD.  

In a June 2002 statement, the veteran indicated that while at 
Fort Dix in the summer of 1979 a trainee was killed by three 
or more drill sergeants on a forced march who kicked and beat 
the trainee to death.  He indicated that First Lieutenant 
[redacted] Assistant Adjutant General should be 
contacted.

In an October 2002 statement, the veteran indicated that the 
trainee who was killed was Pvt. [redacted].  He stated 
that this individual lost his life to a drill sergeant 
beating and kicking him to death while on a 400 mile forced 
march at Fort Dix, New Jersey.  The veteran reported that he 
witnessed the death.

The RO indicated the service records of [redacted] were 
reviewed to include death certificate and the investigation 
report.  The records verify that the [redacted] died on a 
road march during basic training due to acute bilateral 
pulmonary congestion, caused by cardiac arrhythmia.  There 
was no evidence that he was beaten by drill sergeants.

Medical records from the Federal Bureau of Prisons dated 2003 
and 2004 show that the veteran was seen by a contract 
psychiatrist.  The examiner noted the veteran complained of 
flashbacks, nightmares, and voices.  It was noted that these 
voices related to past trauma which his PTSD diagnosis was 
based.  The veteran reported problems with anger due to 
previous "shell shock", seeing a friend being killed.  The 
veteran's assessment was PTSD.

VA treatment records dated October 1999 to August 2004 show 
in April 2002 the veteran asked the examiner how much power 
he had.  The veteran stated he had recurrent nightmares about 
the Fort Dix incident and the murder of an American soldier.  
In 1979, the veteran stated his company went on a forced 
march, a soldier fell out, eventually he laid on the ground, 
and drill sergeants started kicking him to get up and he 
died.  The veteran reported that the sergeant was court 
martialed.  He recalled trying to get the drill sergeant off 
the other soldier, but to no avail.  He denied any other 
problems in the military.  He then talked about multiple 
arrests for numerous threats to organizations and people.  
Currently he was in Federal prison for making a bomb threat 
toward an insurance company for taking too long to get him 
his money.  The veteran indicated that he was working under 
cover for the FBI.

The examiner noted that the veteran had made multiple visits 
and had presented with varying complaints.  It was noted that 
there were notes from 1995 which document a different trauma 
that the veteran had reported from a stint in Korea, 
conflicting his claim today.  The examiner indicated that the 
appellant was very much invested in getting a diagnosis of 
PTSD.  Although the veteran reported some symptoms, what was 
more pervasive and prominent throughout his history was anger 
towards others and how they have "done him wrong."  The 
examiner noted that he did explain to the veteran what he 
noted in his presentation, and that he would benefit from 
therapy through the Vet Center.  

In June 2002, the veteran returned seeking a diagnosis of 
PTSD.  It was noted that the veteran often frequented the 
clinic requesting that PTSD be added as one of his diagnoses.  
The veteran complained that he had been having nightmares 
since 1979 after witnessing a soldier being killed by three 
drill sergeants.  He stated that this soldier was overweight 
and collapsed after an 80 mile hike.  He died after being 
kicked and beaten by drill sergeants.  When asked about 
auditory hallucinations, the veteran stated, "If I say that 
I have them, will you give me a diagnosis of PTSD?"

An August 2004 entry indicated that the veteran made verbal 
and physical threats to the VA employees, patients, and 
visitors.  He was banned from the Houston VAMC, Lufkin, and 
Beaumont VA outpatient clinics, except for life threatening 
emergencies.

In a February 2005 statement, the veteran again indicated 
that his claim was based on the beating death of a fellow 
soldier by three drill sergeants.  He stated that they were 
all court martialed for wrongful death.  The veteran 
indicated that he was speaking with people from Hollywood 
about a movie deal concerning this incident and Oliver Stone 
would be the producer. 

At his March 2005 VA examination, the veteran reported that 
while in boot camp his friend [redacted] was obese.  Mr. 
[redacted] family purportedly was "big" in Washington and 
had helped him get in to the Army to lose weight.  He stated 
while going on a forced march in the snow his friend was 
having difficulty staying up with the unit and a drill 
sergeant was trying to get him to move quicker.  Mr. [redacted] 
purportedly collapsed holding his chest.  Thereafter, several 
drill sergeants began kicking and yelling at him trying to 
get him moving again.  This happened at about the 24 mile 
mark.  The veteran stated that his friend clenched his chest 
screamed and then died.  The veteran stated that he then had 
to "pack" Mr. [redacted] back to the barracks.  The sergeants 
purportedly were court martialed for wrong doing.  The 
veteran believed that if he would have helped his friend he 
would be alive today.  

The examiner noted that the veteran was seen for a 
compensation and pension examination in November 1996 and 
described his stressor from the military as a fire fight.  He 
was diagnosed at the time with an anxiety disorder, not 
otherwise specified, with PTSD symptoms.  

After the examination, the examiner noted that the veteran 
did not meet the criteria for PTSD as there was concern 
regarding the veracity of his report and certain criteria 
were not met.  The examiner noted the stressful event the 
veteran had identified had changed overtime as have the 
details, which was evident in the claims file calling into 
question his report.  The veteran also contradicted himself 
throughout the evaluation on numerous occasions.  At the end 
of the evaluation the veteran asked the examiner to read a 
document regarding the symptoms needed for a 100 percent 
rating for PTSD which further suggested secondary gains were 
involved in his report.  The appellant's report of symptoms 
for secondary gains had been documented in previous progress 
notes.  He was placed at risk for mental health problems 
given his treatment by his parents, the conflict between care 
givers, and his use of marijuana to cope.  The veteran's 
maladaptive personality characteristics were evident in his 
pre-military life and continue to impair his psychosocial 
functioning.  The diagnoses included malingering and 
personality disorder, not otherwise specified.

An April 2005 VA Form 119, Report of Contact, indicated that 
the veteran had previously stated that he wanted another VA 
examination because the March 2005 examination was biased and 
that he was sexually harassed by the examiner.  The VA 
examination was reviewed and found not to be biased.  The 
examiner indicated the veteran had been calling and harassing 
staff at the VA Medical Center.  The Center had contacted the 
local police to ensure their safety.  

At his January 2006 Travel Board hearing, the veteran 
testified that he received a diagnosis of PTSD from the 
Federal Bureau of Prisons in Beaumont, Texas.  The veteran 
stated that while in boot camp in August 1979 a friend 
collapsed during a forced march and a short female drill 
sergeant started kicking him and then two more drill 
sergeants joined in.  He indicated the soldier gave a loud 
yell and then died.  He testified that they all gave 
statements as to what they witnessed to the Company 
Commander.  According to the veteran, the drill sergeants 
were later court martialed, but the veteran did not attend to 
give testimony.

The veteran indicated that while in Korea his Captain sent 
out on an all African American reconnaissance team, the 
Captain grabbed another soldier's M-16 rifle and shot over 
the heads of the reconnaissance team into enemy territory and 
then the enemy started firing back.  He stated he witnessed 
this from the radio building.  The veteran testified that a 
General and other dignitaries from Washington came to 
investigate.  The General purportedly ripped off the 
Captain's bars from his fatigues and reduced the officer to a 
Private.

Analysis

Assuming, without conceding, that the diagnosis of PTSD is 
adequate, there is, nevertheless, a need to corroborate the 
claimed stressors.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).

It bears emphasis that the sufficiency of a stressor is a 
medical determination and is presumed by a medical diagnosis 
of PTSD.  Cohen.  Nevertheless, the occurrence of a stressor 
is an adjudicatory determination.  "Credible supporting 
evidence" is necessary to verify noncombat stressors and be 
obtained from service records or other sources.  The Court 
has held that the regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor." Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).

As mentioned above a January 1997 letter from the U. S. Army 
and Joint Services Environmental Support Group (ESG) is of 
record.  ESG noted that the unit history for the 17th 
Infantry Regiment did not mention the 1980 incident in Korea 
described by the veteran.  No U.S. casualties occurred in 
Korea in 1980.  Additionally, the U. S. Army Court of 
Military Review had no record of the court martial of a 
Captain "[redacted]" or "[redacted]."

The record does not support a finding that the veteran 
engaged in combat.  Therefore, the claimed stressors require 
independent corroboration.  The ESG, now known as the United 
States Army and Joint Services Records Research Center 
(JSRRC), was, however, unable to verify the claimed 
stressors.  While a Private Hileman did die during boot camp, 
but there is no evidence supporting any suggestion that his 
death was due to foul play, to include due to any in-service 
assault.

Furthermore, the varying accounts of service events, the 
veteran's inconsistency with respect to identifying the 
stressful events purportedly precipitating his mental health 
problems, and his report of symptoms for secondary gains 
significantly limit his credibility.

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an in-service stressor.  In the absence of a verified 
stressor, diagnoses of PTSD are not sufficient to support the 
claim.  An opinion by a mental health professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor.  The Board is not 
required to accept an unsubstantiated diagnosis that the 
alleged PTSD had its origins in the veteran's service.  West 
v. Brown, 7 Vet. App. 70, 78 (1994).

The appeal is denied.

Since the veteran's claimed stressors have not been verified, 
the diagnosis of PTSD was based on an unsubstantiated history 
that is inadequate for rating purposes, and may not be relied 
upon by the Board.  Id. at 78.  The reasonable doubt doctrine 
is not applicable in this case as the evidence is not evenly 
balanced.  See 38 C.F.R. § 3.102 (2005).  

B.  Dental trauma

Background

Service medical records are silent for any reference to 
dental trauma.  

In an August 1997 statement, the veteran claimed that the 
mercury fillings he received while he was on active duty 
caused him to develop ulcers.

In October 1999 and February 2000 statements, the veteran 
indicated that a VA dentist had put fake gold in his mouth in 
1982.  

VA outpatient treatment records show that in June 2002 the 
veteran stated that he believed that a VA dentist put bad 
gold in his mouth and it was eating away at his mouth.  

At his January 2006 Travel Board hearing, the veteran 
testified that he obtained some type of gum disease from 
equipment that the dentist used at Camp Casey, Korea.  The 
veteran indicated that the dentist who pulled his tooth gave 
him no antiseptic and his tools were not very sanitized.  He 
also believed the North Koreans were putting something in the 
water to harm the American soldiers, and that since service 
he had suffered from gum disease.

Treatment Purposes Only

As to entitlement to service connection for dental trauma for 
dental treatment purposes only, under applicable criteria, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161 (2005).  38 C.F.R. § 3.381(a).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

The following will not be considered service- connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 C.F.R. § 17.161(a).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
the following must be met: (1) the dental condition or 
disability must be shown to have been in existence at the 
time of discharge or release from active service; (2) the 
veteran must have been discharged or released under 
conditions other than dishonorable, from a period of active 
military, naval or air service of not less than of not less 
than 90 days for those who served during the Persian Gulf War 
or not less than 180 days for other periods; (3) application 
for treatment must be made within 90 days after discharge or 
release; (4) the certificate of discharge or release does not 
bear a certification that the veteran was provided a complete 
dental examination and all indicated appropriate dental 
treatment within 90 days of discharge or release; and (5) VA 
dental examination must be completed within 6 months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(1)(i).

Title 38, United States Code, Section 1712(a)(2) provides 
that a veteran who is released from service shall be given a 
written explanation of the eligibility requirements for VA 
outpatient dental treatment.  The explanation shall be signed 
by the service member, or shall include a certification that 
the member refused to sign. If there is no certification of 
record, the time limit is not considered to have begun.  Mays 
v. Brown, 5 Vet. App. 302, 306 (1993).

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II (a) basis.  38 C.F.R. § 17.161(c).  For these 
purposes, the term "service trauma" does not include the 
intended effects of therapy or restorative dental care and 
treatment provided during a veteran's military service. 
VAOPGCPREC 5-97; 62 Fed. Reg. 15,566 (1997).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 C.F.R. § 17.161.

Upon review of all of the evidence, the evidence 
preponderates against the veteran's claim.  As seen above, 
service medical records are negative for dental trauma due to 
combat or any other recognized trauma.  The veteran is not 
competent to offer an opinion concerning the etiology of any 
gum disease.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As such, the preponderance of the evidence is against the 
claim of entitlement to service connection for dental trauma 
for dental treatment purposes.

One-Time Dental Treatment

The veteran declined a separation examination.  The veteran 
did not apply for one-time VA dental treatment under 38 
C.F.R. § 17.161 within 90 days of discharge.  Therefore, the 
veteran is not entitlement to one-time VA dental treatment 
under 38 C.F.R. § 17.161(b)(1)(i).

Compensation Purposes

As to entitlement to service connection for dental trauma for 
compensation purposes, regulations provide that missing teeth 
are compensable for rating purposes under Diagnostic Code 
9913 ("loss of teeth, due to loss of substance of body of 
maxilla or mandible without loss of continuity").  38 C.F.R. 
§ 4.150.  The Note immediately following states, "these 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling."  Id.

With the above criteria in mind, the veteran has never 
claimed that any loss of teeth were due to trauma or disease 
such as osteomyelitis. Moreover, the record, which includes 
the veteran's service medical records, is negative for 
evidence that trauma caused the loss of any of the veteran's 
teeth.  Accordingly, because the veteran does not have tooth 
loss due to in-service trauma, the claim of entitlement to 
service connection for dental trauma for compensation 
purposes must be denied.  38 C.F.R. § 4.150.

In reaching these conclusions, the Board considered the 
veteran's lay statements. Notably, however, any opinion 
regarding the etiology of any current disability, to include 
any opinion that these claimed disabilities were brought 
about by military service, does not constitute competent 
evidence.  Black v. Brown, 10 Vet. App. 279, 284 (1997).  His 
statements do not constitute competent medical evidence 
because the record does not show that he has specialized 
medical knowledge regarding either the etiology of a disease 
or the diagnosis of a disorder.  Therefore, they are not 
competent to provide medical opinion evidence.  Espiritu.  
Accordingly, the statements do not act as probative evidence 
as to the issue on appeal.


ORDER

New and material evidence has been received to reopen the 
claims of entitlement to service connection for PTSD and for 
dental trauma.  

Entitlement to service connection for PTSD and dental trauma 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


